DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  line 7 – ‘the proximal end portion of the first member’ should be amended to - - a proximal end portion of the first member - - .  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  lines 5- 6 – ‘the proximal end portion of the first member’ should be amended to - - a proximal end portion of the first member - - .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durgin et al. (US Pub. No. 2008/0255424 A1).

    PNG
    media_image1.png
    927
    857
    media_image1.png
    Greyscale

Regarding claim 1, Durgin discloses a medical system, comprising:
a grasp device (30) (Figs. 5, 8) having an end effector (31) (Figs. 1, 5, 8, 11) configured to capture tissues (32) (Fig. 5) and a longitudinal portion (L) (See Annotated Fig. 5), the end effector (31) being attached to a distal end of the longitudinal portion (L);

an aspirator (50) (Fig. 3) connected with the collection lumen (130) (Ps. [0049], [0054]), wherein the end effector (31) further comprises: 
a first member (M1) (See Annotated Fig. 5); and
a second member (M2) (See Annotated Fig. 5) mounted so as to open and close the end effector (31) by moving relatively to the first member (M1) (Ps. [0047], [0082]),
wherein the second member (M2) is configured to form an interior space between the first member (M1) and the second member (M2) for accommodating the tissues (See Fig. 5) (Ps. [0047], [0082]), and the second member (M2) has an opening communicating with the interior space in a proximal end portion when the end effector is closed (Ps. [0047], [0082] - - since semi-circular radial biopsy jaws obtain tissue sample, jaws are interpreted as having an interior space in a proximal end portion when the end effector is closed), and
wherein the proximal end portion of the second member (M2) is configured to be enterable into the collection lumen (130) (See Fig. 5) (P. [0057] - - since “[D]istal assembly 31 of endoscopic instrument 30 may be passed from distal chamber 130 to the outside environment through first seal 110, for example, via a perforation 111 in first 
Regarding claim 2, Durgin further discloses wherein the first member and the second member are rotatably supported by a rotary axial member (A) (See Annotated Fig. 4),
wherein the opening communicating with the interior space when the end effector (31) is closed is formed in the proximal end portion of the first member (M1) (Ps. [0047], [0082] - - since semi-circular radial biopsy jaws obtain tissue sample, jaws are interpreted as having an interior space in a proximal end portion when the end effector is closed), and
wherein the proximal end portion of the first member (M1) is enterable into the collection lumen (130) (See Fig. 5) (P. [0057] - - since “[D]istal assembly 31 of endoscopic instrument 30 may be passed from distal chamber 130 to the outside environment through first seal 110, for example, via a perforation 111 in first seal 110, such as slits in an elastomeric seal,” the proximal end portion of the first member (M1) is enterable into the collection lumen (130)).
Regarding claim 3, Durgin further discloses wherein the grasp device (30) further has a sealing member (110, 120) (Figs. 2, 4- 6) attached in the vicinity of the end effector (31), the sealing member (110, 120) being configured to seal a gap between the end effector (31) and an inner wall of the collection lumen (130) when the proximal end portion of the first member (M1) enters in the collection lumen (130) (See Annotated Fig. 1) (P. [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771